Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 06/22/2022 have been received and entered. Applicant has amended claims 1, 11, and 12. Amended claims have been examined on the merits.
 Applicant’s arguments, see Applicant Arguments page 8, with respect to the rejection(s) of the independent claims 11 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Applicant Arguments pages 8-9, with respect to the rejection(s) of the claims 3 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Applicant Arguments pages 9-12, with respect to the rejection(s) of the independent claims 1, 11 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto (US 20150254477), hereinafter Matsumoto.  
	The rest of applicant’s arguments with respect to the rejection(s) of the dependent claims under 35 U.S.C. 103 are moot in view of new grounds of rejection set forth above.
Claim Objections
Claims 1 and 12 objected to because of the following informalities:  Claims 1 and 12 recite “processor that that” which appears to been spelling/oversight error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 10447870), hereinafter Naito in view of Lee et al. (US 10582505), hereinafter Lee in view of Matsumoto (US 20150254477), hereinafter Matsumoto in view of Poltorak (US 9215075), hereinafter Poltorak.
	Regarding Claim 1, Naito teaches
	An information processing method in an information processing system including a communication apparatus including a memory storing instructions and at least one processor that that executes the stored instructions and configures the communication apparatus to operate as a first communication unit that performs communication via a predetermined wireless communication, and an  information processing apparatus including a memory storing instructions and at least one processor that that executes the stored instructions and configures the communication apparatus to operate as  a second communication unit that performs communication via the predetermined wireless communication, the information processing method comprising (Col. 3, lines 54-67, Col.4, lines 1-6, As exemplified in FIG. 1, in the system according to the present exemplary embodiment, a mobile terminal 101 (i.e. information processing apparatus), an MFP 102 (i.e. communication apparatus), and an access point 103 are communicable via respectively corresponding Wi-Fi® communication (communication in conformity to the communication standards defined as the Institute of Electrical and Electronics Engineers (IEEE) 802.11 series). The configuration illustrated in FIG. 1 is merely an example of a common configuration. Therefore, for example, the mobile terminal (a portable terminal) 101 can be any other type of information apparatus.  The mobile terminal 101 and the MFP 102 can connect to and communicate with each other in the Wi-Fi® infrastructure mode via the access point 103. The MFP 102 can itself operate in the access point mode of Wi-Fi®, i.e., the Wi-Fi® AP mode. In this case, the mobile terminal 101 and the MFP 102 can also directly connect to and communicate with each other via the direct Wi-Fi® connection without using the access point 103. The Wi-Fi® AP mode is also called the software access point mode):
	Naito does not explicitly teach writing, in response to a user operation, by the communication apparatus, key information used to generate a decryption key and first information having a predefined structure that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area of the communication apparatus that is accessible by the information processing apparatus, reading, in response to receipt of the user operation, by the second communication unit of the information processing apparatus, the key information and the first information that have been written into the storage area of the communication apparatus.
	In the same field of endeavor, Lee teaches
	writing, in response to a user operation, by the communication apparatus, key information used to generate a decryption key and first information having a predefined structure that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area of the communication apparatus that is accessible by the information processing apparatus (Col. 6, lines 17-27, A microprocessor in the combi card 1102 uses the seed key (i.e. key information), the MAC address of the AP1, the random number corresponding to the AP 1, the random number corresponding to the wireless guest device 3, and the MAC address of the wireless guest device 3 to generate the temporary key and stores the temporary key in the memory of the combi card 1102. In this case, the non-contact type card reader 3101 of the wireless guest device 3 reads the temporary key. The temporary key is an encryption key used in only a communication session between the AP 1 and the wireless guest device 3.  Col. 6, lines 60-63, Therefore, the wired home device 21-25 or the wireless guest device 3 encrypts the data by using the temporary key and transmits the encrypted data),
	reading, in response to receipt of the user operation, by the second communication unit of the information processing apparatus, the key information and the first information that have been written into the storage area of the communication apparatus (Col. 9, lines 42-53, The LDC controller 19 reads information from or writes information to the LDC interface 11. More specifically, the LDC controller 19 reads a temporary key from the combi card 1102 of the LDC interface 11 and outputs the temporary key to the encryption/decryption unit 15. Also, the LDC controller 19 reads a seed key from the combi card 1102 and outputs the seed key to the event handler 111. Also, when receiving information for accessing a wireless network or information for securing the wireless network, e.g., the SSID of the AP 1 or the seed key, from the wireless network management unit 110, the LDC controller 19 writes the received information to the combi card 1102).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Naito to incorporate the teachings of Lee such that the method of Naito includes writing, in response to a user operation, by the communication apparatus, key information to be used for generating a decryption key and predetermined first information that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area that the information processing apparatus is capable of referring to by using the second communication unit; reading, in response to the user operation, by the information processing apparatus using the second communication unit, the key information and the first information that have been written into the storage area. One would have been motivated to make such combination in order to provide supporting executing of an application by transmitting information for executing the application to a device when accessing of the device is sensed; and transmitting content to be used for executing the application to the device (Lee, Col. 2, lines 22-26).
	The combination of Naito and Lee does not explicitly teach the key information and the first information stored in the storage area being readable by the second communication unit of the information processing apparatus; performing, by the information processing apparatus, a registration process for registering the communication apparatus with an application executing on the information processing apparatus when it is determined by the information processing apparatus that the decryption key is generated from the key information, that the first information is decrypted by using the generated decryption key, and the predetermined second information having been stored in advance of the registration process and without communicating with the communication apparatus.
	In the same field of endeavor, Matsumoto teaches
	the key information and the first information stored in the storage area being readable by the second communication unit of the information processing apparatus (Para [0033] “The HDD 103 is a nonvolatile mass-storage device, in which image data and various programs are stored, and has a data area (not shown) which is used as a temporary work area and a system area (not shown) in which, for example, version information on the HDD 103 is stored”. Para [0043] “The data encryption program 302 performs encryption/decryption processing on data sent and received between the host controller 101 and the HDD 103 via the SATA-IFs 104 and 105 using, for example, the AES and generates the data encryption key 306 on the RAM 203 using the secret information 303”. Para [0087] Moreover, according to the program execution process in FIGS. 9A and 9B, since the data encryption key 306 is not generated unless the secret information 303 is decrypted (step S805), encrypted data encrypted using the data encryption key 306 stored in the HDD 103 is prevented from being analyzed by a third party);
	performing, by the information processing apparatus, a registration process for registering the communication apparatus with an application executing on the information processing apparatus when it is determined by the information processing apparatus that the decryption key is generated from the key information, that the first information is decrypted by using the generated decryption key (Para [0043] The secret information encryption program 301 performs encryption/decryption processing on part or all of the data encryption program 302 and the secret information 303 using, for example, the AES and generates the secret information encryption key 305 on the RAM 203 using the information b 304 and information a 410, to be described later. The data encryption program 302 performs encryption/decryption processing on data sent and received between the host controller 101 and the HDD 103 via the SATA-IFs 104 and 105 using, for example, the AES and generates the data encryption key 306 on the RAM 203 using the secret information 303), and
	the predetermined second information having been stored in advance of the registration process and without communicating with the communication apparatus (Para [0006] The encrypting function is offered by an IC chip, and from the standpoint of enhancing robustness in terms of security, is more preferably offered by an SiP (System in a Package) in which a nonvolatile memory die, in which secret information such as a encryption key, an encryption program, and so on are stored, and an encryption logic die are sealed in a package.  Para [0036] The encryption IC 102 is configured as an SiP in which an encryption chip 110 and the flash memory chip 111 are enclosed in a single package. The encryption chip 110 performs encryption processing on, for example, data stored in the HDD 103. The flash memory chip 111 stores various data. The flash memory chip 111 should not necessarily be incorporated in the encryption IC 102 but may be externally added to the encryption IC 102.  Para [0049] The information a 410 is generated by, for example, combining register values Ac1, Ac2, and Cc1 selected from the resister values in the control register 404 and register values As2, Bs2, and Cs1 selected from the register values in the status register 405 in a certain period of time (information value generating unit)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the device taught by the combination of Naito and Lee to incorporate the teachings of Matsumoto so that the combination of Naito and Lee includes the key information and the first information stored in the storage area being readable by the second communication unit of the information processing apparatus; performing, by the information processing apparatus, a registration process for registering the communication apparatus with an application executing on the information processing apparatus when it is determined by the information processing apparatus that the decryption key is generated from the key information, that the first information is decrypted by using the generated decryption key, and the predetermined second information having been stored in advance of the registration process and without communicating with the communication apparatus. One would have been motivated to make such combination in order to provide encryption/decryption system and a control method therefor which are capable of preventing encrypted data from being easily decrypted, as well as a storage medium (Matsumoto, Para [0011]).
	The combination of Naito, Lee, and Matsumoto does not explicitly teach the defined structure of the decrypted first information corresponds with predetermined second information having a same defined structure and which is stored in the information processing apparatus.
	In the same field of endeavor, Poltorak teaches
	the defined structure of the decrypted first information corresponds with predetermined second information having a same defined structure and which is stored in the information processing apparatus (Col. 23, lines 20-26, In late 2011, new logos “Bluetooth Smart Ready” for hosts and “Bluetooth Smart” for sensors were introduced as the general-public face of BLE. General improvements in version 4.0 include the changes necessary to facilitate BLE modes, as well the Generic Attribute Profile (GATT) and Security Manager (SM) services with AES Encryption. Col. 24, lines 8-21, Bluetooth implements confidentiality, authentication and key derivation with custom algorithms based on the SAFER+ block cipher. Bluetooth key generation is generally based on a Bluetooth PIN (i.e. key information), which must be entered into both devices. This procedure might be modified if one of the devices has a fixed PIN (e.g., for headsets or similar devices with a restricted user interface). During pairing, an initialization key or master key (i.e. decryption key) is generated, using the E22 algorithm. The E0 stream cipher is used for encrypting packets, granting confidentiality, and is based on a shared cryptographic secret (i.e. predetermined second information), namely a previously generated link key or master key. Those keys, used for subsequent encryption of data sent via the air interface, rely on the Bluetooth PIN, which has been entered into one or both devices).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combination of Naito, Lee, and Matsumoto to incorporate the teachings of Poltorak so that the combination of Naito, Lee, and Matsumoto includes the defined structure of the decrypted first information corresponds with predetermined second information having a same defined structure and which is stored in the information processing apparatus. One would have been motivated to make such combination so that Bluetooth devices can be paired to establish a trusted connection. By user input (a pin code) they can learn a shared secret key known as a “passkey”. A device can then cryptographically authenticate the identity of another device; … [and] trusted devices can also encrypt information they transmit so no one can “listen in” (Poltorak, Col. 3, lines 38-46).
	Regarding Claim 2, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 above,
	wherein, in the writing, the communication apparatus generates the encryption key from the key information, encrypts the first information by using the generated encryption key, and writes the encrypted first information into the storage area (Lee, Col. 6, lines 17-23, A microprocessor in the combi card 1102 uses the seed key, the MAC address of the AP1, the random number corresponding to the AP 1, the random number corresponding to the wireless guest device 3, and the MAC address of the wireless guest device 3 to generate the temporary key and stores the temporary key in the memory of the combi card 1102).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 above,
	The information processing method according to Claim 1, further comprising: acquiring, by the information processing apparatus from the communication apparatus through the first communication unit and the second communication unit, information that is not allowed to be acquired before the performing of the registration process, on the condition that the registration process has been performed in the performing of the registration process (Lee, Col. 2, lines 27-33, According to another aspect of the present invention, there is provided an apparatus for supporting execution of an application, the apparatus comprising a first interface that transmits information for executing the application to a device when accessing of the device is sensed; and a second interface that transmits content to be used for executing the application to the device).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 and claim 3 above,
	wherein the information processing apparatus decrypts the information acquired in the acquiring, by using the decryption key generated from the key information that has been read in the reading (Lee, Col. 7, lines 60-66, When the encryption/decryption unit 15 receives content from the wire/wireless connection unit 14 via the wireless network interface 12, the encryption/decryption unit 15 decrypts the content to obtain the original content by using the temporary key read from the LDC interface 11 via the LDC controller 19, and outputs the original content to the wire/wireless connection unit 14).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 5, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 above,
	wherein the communication apparatus writes the key information into the storage area in response to a user's instruction to the communication apparatus in the writing (Lee, Co. 9, line 67, Col. 10, lines 1-6, If a new wireless guest device enters the home and the user desires to use the new wireless guest device for an extended period of time in the wireless home, the wireless network management unit 110 temporarily writes a seed key stored in a non-shared region of the memory of the combi card 1102 of the LDC interface 11 into a shared region via the LDC controller 19).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 6, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 and claim 5 above,
	wherein the communication apparatus performs control such that the key information is not read from the storage area if a predetermined condition is satisfied (Lee, Col. 6, lines 28-35, The seed key is stored in a non-shared region of the memory that the non-contact type card reader 3101 of the wireless guest device 3 cannot access. Thus, unless a user allows the seed key to be allocated to the wireless guest device 3, the wireless guest device 3 cannot know the seed key. Thus, even if the communication session between the wireless guest device 3 and the AP 1 ends, the seed key does not need to be updated).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 7, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 and claim 6 above,
	wherein the predetermined condition is receipt of a predetermined notification from the communication apparatus after the performing of the registration process (Naito, Col.11, lines 64-67, When the MFP 102 stores the authentication result into ResultID 1005, the Bluetooth® control unit 807 notifies the currently connected mobile terminal 101 of the change in the value of the authentication result by Notification in ATT).
	Regarding Claim 8, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 above,
	wherein the predetermined wireless communication is Bluetooth (Naito, Col. 4, lines 57-62, The MFP 102 also includes a Bluetooth® I/F 205. The MFP 102 can transmit and receive data to and from various kinds of peripheral devices via the Bluetooth® I/F 205. Regarding Bluetooth®, devices supporting Bluetooth® Low Energy designed for power saving communication have started becoming also common in recent years).
	Regarding Claim 9, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 and claim 8 above,
	wherein the predetermined wireless communication is Bluetooth Low Energy (BLE) (Naito, Col. 4, lines 64-67, Col. 5, lines 1-4, FIG. 3 illustrates one example of the hardware configuration of the mobile terminal 101. The mobile terminal 101 according to the present exemplary embodiment is assumed to be an apparatus such as a smart-phone and a tablet-type computer, but can be any other apparatus as long as it is an information processing apparatus that carries out Wi-Fi® communication and Bluetooth® Low Energy communication).
	Regarding Claim 10, the combination of Naito, Lee, Matsumoto, and Poltorak teaches all the limitations of claim 1 above,
	wherein the communication apparatus is a printer (Naito, Col. 14, lines 10-16, When the user presses a button 445 for transmitting the data to the printer, the mobile terminal 101 performs processing for transmitting the data, such as the destination input on the destination transmission screen 480, to the MFP 102, which will be described below with reference to FIG. 14 (14A and 14B).).
	Regarding Claims 11 and 12,
Claims 11 and 12 are rejected for similar reasons as in claim 1.
	Regarding Claim 13,
Claim 13 is rejected for similar reasons as in claim 3.
	Regarding Claim 14,
Claim 14 is rejected for similar reasons as in claim 4.
	Regarding Claim 15,
Claim 15 is rejected for similar reasons as in claim 8.
	Regarding Claim 16,
Claim 16 is rejected for similar reasons as in claim 9.
	Regarding Claim 17,
Claim 17 is rejected for similar reasons as in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436